Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 03/04/2021 with Applicant Attorney Mr. Jeffrey Karceski. 
The specification have been amended as (Underline shows what is amended and strikethrough shows what is deleted):  

[0019]    The life evaluating device 12 includes, as shown in Fig. 3, a room-temperature input unit 13 to which a room temperature is input, a motor-heat-value calculating unit 14 that calculates a motor heat value, a frictional-heat-value calculating unit 15 that calculates a frictional heat value in the reducer 8, an air-cooling-heat-dissipation-amount calculating unit 16, a lubricant-temperature estimating unit 17 that estimates temperature of the grease 10 on the basis of heat quantities calculated by the calculating units 14, 15, and 16, a concentration input unit 22 to which the iron powder concentration measured by the sensor 21 is input, and a life calculating unit (a life All said units, or some of them, can also advantageously be integrated into the life evaluating device, which comprises a processor or plurality of processors.

The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted):  
1. A life evaluating device that evaluates a life of a lubricant in a machine including at least one motor and at least one transmission mechanism that is lubricated by the lubricant and transmits power of the at least one motor to a movable unit, the life evaluating device comprising: 
a motor-heat-value calculating unit that calculates a motor heat value on the basis of a current value of the at least one motor; 
a frictional-heat-value calculating unit that calculates a frictional heat value in the at least one transmission mechanism on the basis of rotating speed of the at least one motor and a coefficient of friction of the at least one transmission mechanism; 
a lubricant-temperature estimating unit that estimates temperature of the lubricant on the basis of the frictional heat value calculated by the frictional-heat-value calculating unit and the motor heat value calculated by the motor-heat-value calculating unit; and 

 wherein the life estimating unit estimates a life amount of the lubricant according to an equation described below

    PNG
    media_image1.png
    26
    107
    media_image1.png
    Greyscale

Where, Sg represents a life use amount of the lubricant, A represents a constant set in advance, k is (T-TO)/Δ when an estimated temperature T of the lubricant >T0 and is 0 when the estimated temperature T≤T0, Δ represents a difference from the temperature T0 at which the life use amount Sg is A times, and m represents a coefficient set according to an amount of the impurities included in the lubricant.

6. The life evaluating device according to claim 1, wherein the lubricant-temperature estimating unit estimates the temperature of the lubricant according to an equation described below

    PNG
    media_image2.png
    104
    549
    media_image2.png
    Greyscale

Where, T represents an estimated temperature of the lubricant, To represents a room temperature, i represents an axis affecting a target axis lubricant temperature including a target axis, D1, D2, D3, D4, Ds, and D6 represent coefficients identified by executing operations in various patterns in experiments in advance and acquiring data of temperatures of the lubricant, room temperatures, heat values, moving speeds of a 
7. (Cancelled).

Allowable Subject Matter
The claims 1-6 and 8-11 are allowed.  Specifically, the independent Claims 1 and 11 are allowed over the prior art. The dependent Claims (2-6 and 8-10) are also allowed due to its dependencies to said independent Claim. Regarding Claim 7: Cancelled.

Reasons for allowance
Regarding prior art, Claims 1 and 11. Though the prior arts teach , 
a) Taguchi et al. (US 2020/0282563) discloses the determination unit 3 determines the period to be taken for the consumption rate of the additive to reach a predetermined value based on the trend of change in the consumption rate of the additive. In the present embodiment, the determination unit 3 obtains data on the operation state of the mechanical apparatus 10 from the controller 20 and calculates the current additive consumption rate based on the trend of change in the consumption rate 
b) Lugt et al. (US 2019/0234463) discloses at a specific point of the rolling bearing, particularly in the space, and for sensing speed of the rolling bearing and a unit receiving the sensed temperature and speed, calculating from the profiles of the sensed temperature over time and from the speed over time via a calculated energy imposed on the grease a used and/or remaining period of the grease life-time..
c) Kunugi et al. (US10036463) discloses by each of the lubricants 51 and 52 including an organic molybdenum compound, friction in the lubrication target portion can be effectively reduced. In particular, organic molybdenum has an extreme pressure property and an antiwear property that are equivalent to those of molybdenum disulfide, and is even excellent in oxidation stability compared to molybdenum disulfide. For this reason, the life of lubricants 51 and 52 can be lengthened. Herein, it is preferable that the content of the organic molybdenum compound in the lubricants 51 and 52 is, for example, equal to or higher than 1% by mass and is equal to or lower than 5% by mass. In addition, it is preferable that the content of a zinc dialkyldithiophosphate in the lubricants 51 and 52 is, for example, equal to or higher than 1% by mass and is equal to or lower than 5% by mass.
d) Inokuma et al. (US10516363) discloses a technique for preventing overheating of a motor is disclosed, for example. An oil temperature sensor for detecting a temperature of a cooling oil in a motor housing, computes a winding temperature based 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 11:  “the life estimating unit estimates a life amount of the lubricant according to an equation described below:

    PNG
    media_image1.png
    26
    107
    media_image1.png
    Greyscale

Where, Sg represents a life use amount of the lubricant, A represents a constant set in advance, k is (T-TO)/Δ when an estimated temperature T of the lubricant >T0 and is 0 when the estimated temperature T≤T0, Δ represents a difference from the temperature T0 at which the life use amount Sg is A times, and m represents a coefficient set according to an amount of the impurities included in the lubricant.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Examiner notes 
Current amendment has also overcome the double patenting issue with application number15/906,978.
Current specification amendment has over the claim interpretation. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864